 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                            EASTERN DIVISION
10
11   WILLIAM G. RAYMOND,             )             CASE NO.: EDCV17-01112-SHK
                                     )
12                    Plaintiff,     )             [PROPOSED] ORDER AWARDING
                                     )             EAJA FEES
13               v.                  )
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social Security )
15   Administration,                 )
                                     )
16                    Defendant.     )
     ______________________________ )
17
18         Based upon the parties’ Stipulation for Award and Payment of Equal Access
19   to Justice Act (EAJA) Fees (“Stipulation”),
20         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND
22   SEVEN HUNDRED FIFTY DOLLARS and 00/cents ($2,750.00), as authorized
23   by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
24         DATED: 11/1/2018          __________________________________
                                     HONORABLE SHASHI H. KEWALRAMANI
25                                   UNITED STATES MAGISTRATE JUDGE
26
27
28




                                              1
